Citation Nr: 0410914	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran had verified, active service from September 1941 to 
June 1946.  He died in March 1993 and the appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Philippines, which denied service connection for cause of death 
and basic eligibility to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  In a July 2000 rating 
decision, the RO also denied entitlement to DIC under the 
provisions of 38 U.S.C. § 1318.

In a March 2001 decision, the Board denied the appellant's claims 
seeking entitlement to service connection for the cause of the 
veteran's death and to DIC benefits under the provisions of 38 
U.S.C.A. § 1318.  The appellant appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
December 2002 Joint Motion for Remand and to Stay Proceedings 
(Joint Motion), the parties asked that the matter be remanded to 
the Board for a discussion of the notice provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), and the 
extent to which the documents of record satisfy this requirement.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  By Order entered the same 
month, the Court granted this motion, vacated the March 2001 BVA 
decision, and remanded the case to the Board for readjudication 
and disposition consistent with the Joint Motion and the VCAA.

In June 2003, the Board remanded the case to the RO for additional 
development consistent with the Joint Motion.  The case now is 
before the Board for further appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice and 
duty to assist duties to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision.

2.  The appellant was married to the veteran at the time of his 
death.

3.  The veteran died on March [redacted], 1993.  The immediate cause of 
death was heart failure; the antecedent cause of death was cor 
pulmonale; chronic lung obstruction was an underlying cause of 
death; and a significant condition contributing to death was 
bronchial asthma.

4.  At the time of the veteran's death, he was not service 
connected for any disability.

5.  There is no competent evidence that establishes a nexus 
between the veteran's cause of death and service.

6.  The veteran was not evaluated as totally disabled for 10 
continuous years immediately preceding death nor was he rated 
totally disabled continuously after his last discharge from 
service in June 1946 for a period of not less than 5 years 
immediately preceding death.



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303,3.307, 3.309, 3.312 (2003).

2.  The criteria for entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 
(West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims Assistance 
Act (VCAA) was enacted and became effective.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim and will assist the 
claimant in obtaining evidence necessary to substantiate a claim.  
VA has also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance would 
aid in substantiating the claim.

With regard to the RO's compliance with the June 2003 Board remand 
instructions, the Board notes that the RO was instructed to comply 
with the new notice and duty to assist provisions of the VCAA.  In 
letters dated in July, September and November 2003, the RO 
informed the appellant of the revised duty to notify and assist 
under the VCAA; what information she needed to provide to 
establish service connection for the cause of the veteran's death 
and for entitlement to DIC; and what information VA had and would 
provide.  In an August 2003 response, she indicated that the 
medical records from Dr. E. C. were not available and enclosed 
another copy of the veteran's certificate of death.  In an October 
2003 reply, the appellant provided the address of the Dr. FB. 
Asuncion Hospital and indicated, in an accompanying VA Form 21-
4138, that she had no additional evidence to submit and requested 
that the appeal be sent to the Board.  In a November 2003 letter, 
the RO notified the appellant that they had requested records from 
Dr. F. B. A. and the hospital and that she could obtain the 
records herself.  In November 2003, she responded by submitting an 
VA Form 21-4142 containing handwritten notations by Dr. F. B. A. 
with an accompanying letter noting that Dr. F. B. A. had died four 
days earlier.  In January 2004, the RO readjudicated the claim for 
service connection for the cause of the veteran's death and DIC 
and issued a supplemental statement of the case (SSOC).  Given the 
foregoing, the Board finds that the RO has substantially complied 
with the Board's June 2003 remand.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand instructions 
were substantially complied with).

The Board is satisfied that all relevant facts have been properly 
developed, to the extent possible, and no further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5103A (West 2002).  The appellant was 
afforded the opportunity to provide lay or medical evidence, which 
might support her claims.  As noted above on multiple occasions, 
VA asked the appellant to sign release of information forms and/or 
submit any additional medical evidence or lay evidence to support 
her claims.  In variously dated letters, March and July 2000 
statements of the case (SOCs) and in an SSOCs issued in January 
2004, the RO informed the appellant of what was needed to 
establish service connection for the cause of the veteran's death 
and for entitlement to DIC and she was given additional chances to 
supply any pertinent information.  Various non-VA treatment 
records and available service medical records for the veteran have 
been associated with the claims file.  In certain instances, the 
appellant has indicated that records are not available due to the 
death of the physician or that records already are associated with 
the claims file.  Where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  In an October 2003 VA Form 21-4138, the appellant 
indicated that she had no additional evidence to submit and 
requested that the appeal be sent to the Board.  Later, in a 
February 2004 statement, the appellant indicated that she had 
nothing more to add or present.  Thus, the Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence, 
which might be relevant to her claims.  Accordingly, the Board 
finds that no further assistance to the appellant in acquiring 
medical evidence is required by statute.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.655 (2003).  Under these circumstances, 
the Board finds that the service medical records, non-VA treatment 
records, rating actions, a Board remand, and lay statements, are 
adequate for determining whether the criteria for service 
connection for the cause of the veteran's death or for DIC have 
been met.  

The Court in Pelegrini v. Principi, 17 Vet. App. 412 (2003) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decisions were made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that the Pelegrini decision is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below.  

In the present case, regarding the issues of entitlement to 
service connection for the cause of the veteran's death and to DIC 
discussed in this decision, a substantially complete application 
was received in July 1998.  Thereafter, in rating decisions issued 
January and July 2000, the RO denied the appellant's claims, both 
prior to the enactment of the VCAA.  Only after these rating 
actions were promulgated, and the Board remanded the case in June 
2003 did the RO, in letters to the veteran dated July, September 
and November 2003 and a January 2004 SSOC, provide notice to the 
claimant regarding what information and evidence must be submitted 
by the claimant, what information and evidence that would be 
obtained by VA, and the need for the claimant to submit any 
evidence in her possession that pertains to the claims.  In 
various letters, two SOCs and an SSOC, the RO also informed the 
appellant of what information and evidence is needed to 
substantiate her claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 420.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 421. ("The 
Secretary has failed to demonstrate that, in this case, lack of 
such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
notice constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed by the 
appellate decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  There simply is no "adverse determination," as discussed 
by the Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 420.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
various notices the AOJ provided to the appellant in 2003 were not 
given prior to the initial AOJ adjudications of the claims, the 
notice was provided by the RO prior to the transfer and 
recertification of the appellant's case to the Board following the 
Board's June 2003 remand, and the content of those notices, along 
with the SOCs and SSOC, fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After notice was 
provided, the case was readjudicated and an SSOC was provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial error to 
the claimant.  

The Board also observes that, in Pelegrini, the Court held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  By 
various informational letters, SOCs and an SSOC, and their 
accompanying notice letters, VA satisfied the fourth element of 
the notice requirements.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error. 

Background

The United States Department of the Army verified that the veteran 
served from September 1941 to June 1946.  The time period from 
September 1, 1941, to December 7, 1941, was pre-war.  From 
December 8, 1941 to January 16, 1942, the veteran had 
"beleaguered" status; from January 17, 1942 to July 31, 1945, he 
had "no Casualty Status;" and from August 1, 1945 to June 30, 
1946, the veteran had regular Philippine service.  The veteran had 
no recognized guerrilla service.

The available service medical records contain an August 1945 
physical examination report.  Examination of his cardiovascular 
system revealed "tachycardia."  His lungs were "ok."  His blood 
pressure was 116/80.  His pulse was 110 while sitting, 148 
immediately after exercise, and 120 two minutes after exercise.  
Another examination report dated in June 1946 shows that his 
cardiovascular system and lungs were normal.  A chest x-ray report 
notes that the veteran had a "radiographically healthy chest."  
His blood pressure was 98/60.  His pulse was 68 while sitting, 96 
immediately after exercise, and 70 two minutes after exercise.  In 
addition, the veteran submitted a copy of an examination report 
(WD AGO Form 38), which appears to be dated in October 1948.  His 
cardiovascular system and lungs were normal.  His blood pressure 
was 118/68.  His pulse was 76 while sitting, 100 immediately after 
exercise, and 78 two minutes after exercise.

A June 1956 Fluoroscopic Diagnostic Report, from Dr. E. F., shows 
that the veteran had minimal infiltration, exudative type, in the 
first intercostal space in the right lung.  The left lung was 
essentially clear and the veteran's heart was ok.  No diagnosis 
was noted.

Two lay statements, dated in May 1958, reflect that the veteran 
complained of chest and back pains in May 1942.  According to 
these statements, the veteran received treatment for these 
complaints.

In a June 1958 rating decision, the RO denied service connection 
for defective hearing and chest and back pains, noting the absence 
of official records showing treatment for, the existence of, and 
failure to mention these disorders in the processing affidavit.

In regard to another claim filed by the veteran for service 
connection, he submitted several affidavits from former 
servicemen.  Affidavits from A. F. and A. T. dated in November 
1974, an affidavit from B. M. dated in January 1975, and an 
affidavit from E. G. dated in July 1975, note that they witnessed 
the veteran receiving a shrapnel wound to the right hip on 
December 28, 1941.  None of these statements indicated that the 
veteran had any lung or heart trouble.

In a February 1975 rating decision, the RO denied service 
connection for a gunshot wound to the right buttock, in the 
absence of official service records showing diagnosis of, or 
treatment for a gunshot wound of the right buttock, noting that 
the lay statements were insufficient to substantiate his claim for 
service incurrence.

At an RO hearing in May 1975, the veteran testified that he had 
received a gunshot wound in service in 1941 and that treatment for 
it did not show up in his medical records because he did not 
report it.  The veteran's testimony contains no allegation that he 
had lung or heart problems during service.

On reconsideration, the RO confirmed its February 1975 denial in 
May and July 1975.

A medical record from a Municipal Health Office, dated in March 
1979, shows that the veteran complained of frequent dizziness, 
chronic productive cough, intermittent fever, difficulty 
breathing, chest and back pain, pain of the left and right knee, 
and general body weakness.  The diagnoses were pulmonary 
tuberculosis (TB), moderately advanced; chronic bronchial asthma; 
chronic, bilateral osteoarthritis of the knee joints; and 
bilateral cataracts.

The certificate of death shows that the veteran died on March [redacted], 
1993, at the age of 74.  The immediate cause of death was heart 
failure.  The antecedent cause of death was cor pulmonale.  The 
underlying cause was chronic lung obstruction.  In addition, a 
significant condition contributing to death was bronchial asthma.  
It appears from the address noted that the veteran died at home.

In July 1998, the appellant submitted a claim for VA benefits.  
She argued that the veteran's cause of death was due to service.

In May 1999, the RO received a statement from Dr. E. C., Sr., 
dated in September 1997.  He noted that the veteran was treated at 
his clinic in March 1993 for two days because of difficulty 
breathing with fever.  Physical examination revealed chronic lung 
obstructive illness due to a complication of heart and lung 
disease and chronic asthmatic bronchitis.  The physician noted 
that, on March [redacted], 1993, the veteran died of heart failure due to 
a chronic lung and heart ailment.  Dr. E. C. submitted the 
treatment records, dated March 26, 1993.

In a rating decision dated in December 1999, the RO denied service 
connection for the cause of death and eligibility to Dependents' 
Educational Assistance under Title 38, United States Code, Chapter 
35.  The appellant submitted a Notice of Disagreement, received at 
the RO in February 2000, noting that where a veteran served 
continuously for 90 days or more during a period of war or during 
peacetime after December 31, 1946, and develops chronic disease of 
myasthenia gravis to a degree of 10 percent or more within 1 year 
from the date of termination of such service, the disease will be 
presumed to have been incurred in service, even though there is no 
evidence of the disease during service.

In June 2000, the RO denied the appellant's claim for VA death 
pension benefits.  The appellant did not appeal that 
determination.

In July 2000, the RO denied entitlement to DIC under the 
provisions of Title 38, United States Code Section 1318.  The 
appellant perfected appeals to that determination and the denial 
of service connection for the cause of the veteran's death.

In November 2003, the RO received a VA Form 21-4142 containing 
notations made by Dr. F. B. A. that the veteran had undergone a 
series of consultations and treatment in 1963, 1965, and 1974 at 
FB. Asuncion Hospital due to previous gunshot wound scar 
(allegedly sustained in World War II).  This wound became 
irritated and infected with swelling, erythematous with recurrent 
septicemia.  The veteran also had recurrent attacks of bronchial 
asthma and pulmonary TB, moderately advanced.  These diseases 
caused a deterioration of the veteran's health, resulting in 
weight loss, weakness, anemia, anorexia and predisposition to 
secondary infection.

Analysis

The appellant contends that she is entitled to VA benefits because 
the veteran served continuously for 90 days or more during a 
period of war and he developed a chronic disease, myasthenia 
gravis, to 10 percent or more within 1 year from separation from 
service.  Alternatively, she claims that a gunshot wound the 
veteran allegedly incurred in service resulted in his death.

Service Connection for Cause of Death

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  That a 
condition or injury occurred in service alone is not enough; there 
must be a current disability resulting from that condition or 
injury.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities will be presumed to be related to service if 
manifested to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

To establish service connection for the cause of the veteran's 
death, evidence must be presented, which in some fashion links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2003); Ruiz v. Gober, 10 
Vet. App. 352 (1997).  In short, the evidence must show that a 
service-connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected disability 
to be the principal (primary) cause of death, it must singly or 
with some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute substantially 
or materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; 
see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The veteran died in March 1993.  The cause of death was listed as 
was heart failure with the antecedent cause of death listed as cor 
pulmonale and the underlying cause as chronic lung obstruction.  
In addition, a significant condition contributing to death was 
bronchial asthma.  At the time of the veteran's death, he was not 
service connected for any disability.  The appellant was married 
to the veteran at the time of his death.  

There is no medical evidence of a nexus between the veteran's 
heart failure, cor pulmonale, chronic lung obstruction, or 
bronchial asthma and his military service.  The veteran's service 
medical records are negative for any chronic heart or lung 
problems.  Evidence of infiltration of the right lung was not 
shown until June 1956, approximately 10 years after the veteran's 
separation from military service.  Therefore, if this was evidence 
of TB, it was shown more than three years after the veteran's 
verified military service.  See 38 C.F.R. § 3.307.  The May 1958 
lay statements reflect that the veteran complained of chest and 
back pain in May 1942.  However, neither of these laypersons 
appears to have medical expertise to relate any chest pains 
present in May 1958 to a diagnosis and to the veteran's period of 
service.  The affidavits dated in November 1974, January 1975, and 
July 1975 contain no information to support that the veteran's 
cause of death (heart failure, cor pulmonale, chronic lung 
obstruction, or bronchial asthma) was related to his military 
service.  The veteran's May 1975 testimony was silent as to any 
lung or heart disabilities.  The March 1979 medical report from a 
Municipal Health Office shows, in pertinent part, that the veteran 
was diagnosed with pulmonary TB and chronic, bronchial asthma.  
However, the physician did not indicate that any of the diagnosed 
disabilities was related to the veteran's period of service in the 
1940s.  The private medical records from Dr. E. C., Sr., of 
treatment in March 1993, and his statement dated in September 
1997, show that the veteran was treated for chronic lung 
obstructive illness due to a complication of heart and lung 
disease (chronic asthmatic bronchitis).  The physician did not 
relate the veteran's disorders to his period of military service.  
The November 2003 statement from Dr. F. B. A. noted that he had 
treated the veteran for residuals of a gunshot wound scar 
allegedly incurred in service.  But Dr. F. B. A. indicated that 
the veteran's recurrent attacks of bronchial asthma and pulmonary 
TB caused the deterioration in the veteran's health.

The appellant alleges that the veteran developed a chronic 
disease, myasthenia gravis, to a compensable degree within one 
year of separation from service or that an alleged in-service 
gunshot wound caused his death.  However, the evidence does not 
show that the veteran was ever treated for a gunshot wound in 
service or was diagnosed with myasthenia gravis, or that he 
developed any other chronic disease to a compensable degree within 
the presumptive period of time.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  She is a layperson and her opinion, and 
those of the other laypersons in the record, is not competent to 
provide the necessary nexus between the veteran's service and his 
death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

For the above noted reasons, the Board finds that the evidence is 
not so evenly balanced as to require application of the benefit of 
the doubt in favor of the appellant.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).  As a preponderance of the evidence is against 
the claim, service connection for the veteran's cause of death 
must be denied.

DIC Claim

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.5(a) (2003).  If, as here, the veteran's death is 
not determined to be service-connected, a surviving spouse may 
still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a) (West 
2002), benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this provision is 
a veteran who dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of, or entitled to 
receive, compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22 (2003).  The service-connected disability(ies) 
must have been either continuously rated totally disabling for 10 
or more years immediately preceding death, or continuously rated 
totally disabling for at least 5 years from the date of the 
veteran's separation from service.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the provisions 
of 38 U.S.C.A. § 1318 and certain other cases, issues involved in 
a survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106 (2003).  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a)(2), the 
United States Court of Appeals for Veterans Claims (Court) found 
that a surviving spouse can attempt to demonstrate that the 
veteran hypothetically would have been entitled to a different 
decision on a service-connected-related issue, based on evidence 
in the claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made retroactively 
applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In 
such cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).    

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC 
benefits to cases where the veteran, during his or her lifetime, 
had established a right to receive total service-connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for 
clear and unmistakable error (CUE) in the adjudication of a claim 
or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, 
as amended, specifically prohibits "hypothetical entitlement" as 
an additional basis for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) held 
that for the purpose of determining whether a survivor is entitled 
to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) (veteran 
required to have been rated totally disabled for a continuous 
period of eight years prior to death), the implementing 
regulation, 38 C.F.R. § 20.1106, does permit "hypothetical 
entitlement."  

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans 
Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal 
Circuit addressed a challenge to the validity of the amended 38 
C.F.R. § 3.22.  Initially, the Federal Circuit found that VA's 
amendment of 38 C.F.R. § 3.22 constituted an interpretive rule 
that did no more than interpret the requirements of 38 U.S.C.A. § 
1318 and clarified VA's earlier interpretation of the statute.  
260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  Id. 
at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also has 
"entitled to receive" language, as interpreted in Hix, was 
virtually identical to 38 U.S.C.A. § 1318, but that VA interpreted 
them differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, 
were in conflict with respect to interpreting 38 U.S.C.A. §§ 
1311(a) and 1318.  Id.  The Federal Circuit remanded the case for 
VA to undertake expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the conflict 
between 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that 
there would be no "hypothetical" determinations under 38 U.S.C.A. 
§ 1311(a) on the question as to whether a deceased veteran had 
been totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit.  See 
67 Fed. Reg. 16,309-17 (April 5, 2002).
    
In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans 
Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA II), after 
reviewing its holding in NOVA I, the Federal Circuit observed that 
VA had determined that the "entitled to receive" language 38 
U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be interpreted in 
the same way and that 38 C.F.R. § 3.22 provided the correct 
interpretation.  It held that VA could properly do so and had 
adequately explained its rationale.  Id. at 1378.  The Federal 
Circuit also held that VA provided a permissible basis and 
sufficient explanation for its interpretation of the statutes as a 
bar to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during the 
veteran's life or the claim had been denied and was not subject to 
reopening -- "hypothetical entitlement" claims.  Id. at 1379-80.  

In this case, the appellant was married to the veteran at the time 
of his death in March 1993.  During his lifetime, the veteran did 
not establish service connection for any disabilities.  Service 
connection for various disabilities was denied in rating decisions 
issued in 1958 and 1975.  As such, the veteran was not in actual 
receipt of a 100 percent disability rating for service-connected 
disabilities for the statutory period of time prior to his death, 
that is, the veteran had no service-connected disability rated as 
100 percent disabling for at least 10 years prior to his death.  
Therefore, the veteran is not a "deceased veteran" for purposes of 
applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  Accordingly, 
the appellant's claim must be denied for lack of legal merit.  See 
Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated for 
lack of legal merit or entitlement); accord Luallen v. Brown, 8 
Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

The record does not indicate that the appellant has specifically 
alleged that there was CUE in any final rating decision.  As the 
appellant has not raised this issue, the Board concludes that no 
further action or consideration is warranted as to this particular 
portion of the 38 U.S.C.A. § 1318 analysis.

The Board acknowledges that the appellant generally argues that 
the veteran's death was due to myasthenia gravis or residuals of a 
gunshot wound, which she claims is related to military service.  
To the extent the appellant might argue that the veteran had a 
totally disabling condition that would have been established as 
service connected, for at least 10 years before his death if a 
claim had been filed, such an allegation is tantamount to a 
"hypothetical claim" for entitlement, which is excluded from 
consideration.  NOVA II, 314 F.3d 1379-80.  Accordingly, the 
appellant's appeal is denied.  

The Board notes that the RO received the appellant's claim for DIC 
in July 1998.  Much of the evolution of analysis for 38 U.S.C.A. § 
1318 claims occurred after receipt of her claim.  However, as 
discussed above, the Federal Circuit found that VA's actions in 
amending the regulations in question was interpretative, rather 
than substantive, in nature.  That is, the amendments clarified 
VA's earlier interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 1376-77.  
In addition, the Federal Circuit found that VA was not bound by 
the prior Court decisions, such as Green and Cole, that construed 
38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22 in a way antithetical to the agency's 
interpretation and was free to challenge them, to include through 
the route of rulemaking.  Id. at 1374.  Thus, to the extent there 
has been any change in the law or regulations relevant to the 
claim, the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  

Accordingly, for the reasons stated above, the Board finds that 
entitlement to DIC benefits is not warranted, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for the cause of the veteran's death is denied.

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



